DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-20 are allowed.

As per claim 16, the prior art Carnegie (US 2009/0030614) discloses a method (see Title and Abstract: method) comprising:
operating a downhole acquisition tool in a wellbore in a geological formation (see Abstract and paragraphs 0006-0009, 0032, 0034, and 0045: discloses downhole formation testing tool for acquiring data and processing data acquired from the formation testing tool); 
performing formation testing using the downhole acquisition tool in the wellbore to determine at least one measurement associated within the geological formation, the wellbore, or both, wherein the downhole acquisition tool comprises one or more sensors configured to detect the at least one measurement, and wherein the at least one measurement comprises formation pressure, wellbore pressure, or both (see Abstract and paragraphs 0006-0009, 0032, 0034, 0045, 0073, 0089, and 0091-0092: discloses using a formation tester/downhole acquisition tool, with a plurality of sensors, to 
	using a processor of the downhole acquisition tool (see paragraph 0097: data processing may occur on a processor in the downhole tool) to:
remove oscillations in the at least one measurement to generate a modified measurement, wherein the oscillations comprise noise associated with fluctuations of the fluid level in the wellbore (see Figs. 5, 9, and 10, and paragraphs 0007, 0075, 0079, and 0087: filters out oscillations of noise related to operation of the mud pump, i.e. fluctuations of a fluid level in the wellbore as the pump permits the injection of drilling mud into the well); and 
estimating at least one petrophysical parameter of the geological formation, the wellbore, or both based at least in part on the modified measurement (see Figs. 5, 9, and 10 and paragraphs 0005, 0073, 0074-0075, 0079, 0089, 0090-0092: modified measurement is representative of a smoothed formation pressure, determining rates of change of the pressure based on the pressure measurement).

	Li (US 2007/0192031) discloses a method of pump noise cancellation in pressure measurements (see Abstract and paragraphs 0006, 0008, and 0023) that includes obtaining at least one spectral characteristic associated with the at least one measurement, wherein the at least one spectral characteristic comprises frequencies of oscillation of the at least one measurement (see Fig. 2 and paragraphs 0023 and 0025-0027: determining fundament frequencies of pump noise, i.e. oscillations, within a pressure measurement);

removing oscillations in the at least one measurement based at least in part on the one or more parameters to generate a modified measurement (see Fig. 2 and paragraphs 0025-0033 and 0042: adaptive filter removes pump noise using the previously discussed filter parameters). 

Zazovsky (US 2005/0171699) discloses that pressure measurement in a wellbore are subject to variations based at least in part on a pressure between a first fluid within the wellbore and a second fluid with the geological formation (see paragraph 0085-0086 and 0095: discuss fluctuations/variations of a wellbore pressure at least in part on a pressure between the wellbore and formation when there is fluid communication between the wellbore and the formation). 

However the prior art fails to disclose: a system, comprising: a downhole acquisition tool housing comprising a packer and one or more sensors configured to measure at least one measurement of a geological formation of a hydrocarbon reservoir, a wellbore within the geological formation, or both, wherein at least one sensor of the one or more sensors is configured to measure the at least one measurement at a first region within the wellbore that is longitudinally offset from a second region corresponding  to the packer while the packer is set and wherein the at 
a data processing system comprising one or more tangible, non-transitory, machine-readable media comprising instructions configured to:
receive the at least one measurement from the downhole acquisition tool; determine one or more parameters associated with an oscillation suppression process based at least in part on the at least one measurement;
attenuate one or more frequencies associated with the oscillations in the at least one measurement;
retain frequency components of the at least one measurement having an amplitude above a threshold amplitude to generate a modified measurement; and 
estimate a formation production parameter based at least in part on the modified measurement, wherein the modified measurement is a pressure measurement.
	
	Dependent claims 17-20 are allowable due to their dependency upon independent claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865